Citation Nr: 0527054	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  02-19 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of both upper extremities, including as due to herbicide 
exposure or as secondary to the service connected residuals 
of the fracture of the right third, fourth, and fifth 
fingers. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
October 1971.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a May 2002 rating decision by the 
St. Petersburg, Regional Office ("RO") of the Department of 
Veterans Affairs ("VA") that denied service connection for 
bilateral carpal tunnel syndrome and peripheral neuropathy, 
both upper extremities.  

Although this matter has been certified to the Board for 
review of the veteran's claim pertaining to service 
connection for peripheral neuropathy of both upper 
extremities, applicable law provides that certification is 
for administrative purposes and does not serve to either 
confer or deprive the Board of jurisdiction of an issue. 38 
C.F.R. § 19.35.    

In its May 2002 rating decision, the RO in part denied 
service connection for bilateral carpal tunnel syndrome.  In 
his notice of disagreement, the veteran reported that he was 
not seeking service connection for bilateral carpal tunnel 
syndrome, but only for bilateral peripheral neuropathy - a 
disorder apparently considered by the RO as the veteran's 
claim and submissions indicated that his symptoms were 
similar to bilateral carpal tunnel syndrome.  

In addition to asserting that he has peripheral neuropathy of 
both upper extremities due to in-service herbicide exposure, 
the veteran has also asserted that the symptoms are caused as 
secondary to the presently service-connected residuals of a 
right hand, multiple finger fracture.  While the veteran has 
been denied an increased rating for the service-connected 
disorder, the RO has not considered whether the veteran may 
have bilateral or right-hand numbness due to the service 
connected disorder.

The law provides that with regard to all claimed disorders, 
VA must ascertain whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that the claimed 
disorders were incurred by any incident of military service.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection).      

Because the development and consideration by the RO has not 
been in compliance with these provisions of law, the appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

Upon careful review of the evidence in light of the 
applicable law, the Board has determined that further 
development of the claim is warranted before appellate action 
may be completed in this case.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
("VCAA") [codified, as amended, at 38 U.S.C.A. §§ 5012, 
5103; 5103A; 5107 (West 2002)].

During an July 2001 Agent Orange VA Examination ("VAE"), an 
Advanced Nurse Practitioner reported that the veteran had 
intermittent numbness in both hands related to Agent Orange 
exposure.  

After receiving the veteran's claim for benefits, the RO 
ordered a second VAE, which was conducted in May 2002.  While 
the examining physician diagnosed bilateral carpal tunnel 
syndrome, however, he declined to give a definitive opinion 
on the etiology of the disorder.  Instead, he stated: "I 
would defer, to an Agent Orange expert, as to the likelihood 
of bilateral median nerve syndrome could be caused by that...I 
do not know the likelihood of the Agent Orange exposure 
causing a bilateral carpal tunnel syndrome."  

Thus, while the Advanced Nurse Practitioner expressed an 
opinion in July 2001 that the veteran may have a disorder 
related to herbicidal exposure and characterized by numbness 
of the hands, the May 2002 VA examining physician only 
examined the question of whether the veteran's reported 
symptoms were caused by carpal tunnel syndrome - without 
regard to whether there is any basis for the Advanced Nurse 
Practitioner's observation as to the linkage between 
bilateral upper extremity numbness and the veteran's presumed 
exposure to herbicides while stationed in Vietnam.  See 
Veterans Education and Benefits Expansion Act of 2001, 
((Providing a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era, and 
reversing the holding in McCartt v. West, 12 Vet. App. 164 
(1999) which required that the veteran have a presumptive 
disease before exposure was presumed)).

VA's duty to assist the veteran includes obtaining a medical 
examination and/or opinion where the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2004).  In order to accord the veteran 
every possible consideration, the Board has determined that 
another medical opinion is required in order to resolve the 
current conflict in the veteran's diagnosis of his claimed 
condition and clarify its etiology.

Accordingly, this case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for a VAE.  The entire claims folder, to 
include a complete copy of this remand 
must be made available to the physician 
designated to examine the veteran, and 
the examiner must acknowledge such 
receipt and review in any report 
generated as a result of this remand.

All necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner must (1) diagnose any bilateral 
upper extremity disorder, and (2)express 
an opinion as to whether any diagnosed 
bilateral upper extremity disorder is 
related to the veteran's presumed 
exposure to herbicides; the service-
connected right hand disorder; or to any 
other incident of military service.  If 
such a determination is not possible 
without resort to speculation, the 
examiner should so state.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

2.  The AMC should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the AMC should ensure that 
the VAE complies fully with the above 
instructions, if it does not, the AMC 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

The RO should take such additional development action as it 
deems proper with respect to the claim, including the conduct 
of any other appropriate VA examinations, and follow any 
applicable regulations and directives implementing the 
provisions of the VCAA as to its notice and development.  
Following such development, the RO should review and 
readjudicate the claim.  See 38 C.F.R. 
§ 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.).  If any such action does not resolve the claim, 
the RO shall issue the veteran a Supplemental Statement of 
the Case.  Thereafter, the case should be returned to the 
Board, if in order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does no 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not report for the 
aforementioned examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


